Citation Nr: 1020101	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  06-08 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertension. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1974 to February 1985.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 2009 the case 
was remanded for additional development.   


FINDING OF FACT

The Veteran failed to report for a VA examination scheduled 
in connection with his claim for an increased rating for 
hypertension (and necessary to properly adjudicate the 
matter); good cause for his failure to appear is neither 
shown nor alleged.


CONCLUSION OF LAW

The Veteran's claim seeking a rating in excess of 10 percent 
for hypertension must be denied because he failed (without 
good cause) to report for a VA examination scheduled to 
determine his entitlement to an increased rating.  38 C.F.R. 
§§ 3.326(a), 3.655 (2009); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a May 
2009 letter provided certain essential notice prior to the 
readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  This letter provided notice of what 
was needed to substantiate an increased rating claim and 
explained the evidence VA was responsible for providing and 
the evidence he was responsible for providing.  A February 
2010 supplemental statement of the case (SSOC) readjudicated 
the matter after the Veteran and his representative had 
opportunity to respond and further development was completed.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA timing defect may be cured by the 
issuance of fully compliant notification followed by 
readjudication of the claim).  

The RO has obtained all pertinent and identified records and 
all evidence constructively of record has been secured.  VA 
scheduled the Veteran for an examination (for which he failed 
to report).  VA's duty to assist is met.

B.	Legal Criteria, Factual Background, and Analysis

VA has a duty to assist the Veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103, 3.159.  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990). Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. 
§§ 3.326(a), 3.327(a).  VA regulations also address the 
consequences of a failure to report for a scheduled VA 
medical examination and provide that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination in a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655. 

To assist the Veteran with the development of evidence to 
support his claim for an increased rating for hypertension, 
the Board's April 2009 remand requested that the RO schedule 
him for a VA examination.  The RO arranged for the Veteran to 
be scheduled for a VA examination in January 2010.  He 
failed, without giving cause, to report for this VA 
examination.  There is nothing in the record to suggest that 
he did not receive notice of the examination and the record 
reflects that he was aware the examination had been 
scheduled.  A March 2010 Report of Contact indicates that a 
VA employee spoke with the Veteran regarding the submission 
of additional evidence.  He did not provide a reason why he 
did not report for the scheduled examination.  Neither he nor 
his representative has alleged there was good cause for his 
failure to report for the scheduled examination.  

The regulation governing in such circumstances, 38 C.F.R. 
§ 3.655, is clear and unequivocal; it mandates that the claim 
must [shall] be denied.  Accordingly, the Board has no 
discretion in the matter; the law is dispositive.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A rating in excess of 10 percent for hypertension is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


